DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 
	This Office Action is in response to the Amendments and Arguments filed 5 April 2021.  As directed by Applicant, claim 1 is amended, claims 8-20 are cancelled and claims 21-25 are newly added.  Thus, claims 1-7 and 21-25 are pending.

Allowable Subject Matter
Claims 21-25 are allowable.  They incorporate the allowable subject matter of claim 7 into an independent claim.
Claim 7 is still objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Briefly, the allowable invention recites a method, inter alia partially filling the inner compartment with water or another liquid below a level of the raised surface and placing the food on the raised surface.” However, Peleg already has a method for steaming a food (Peleg, column 2 lines 58-60).  Thus, it would not be obvious to make so many modifications to Peleg to result in a method whereby substantially the same result is achieved if there would have been no modification1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Note: Strikethrough indicates that the reference does not disclose or teach that limitation.
1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peleg (U.S. Patent 4,439,656) in view of Green (U.S. Patent 5,315,083) and Gupta (U.S. Patent 8,783,490) and Sprauer, Jr. (U.S. Patent 5,750,967; in previously filed PTO-892).


Regarding claim 1, Peleg discloses a method of heating food with a microwave (Peleg, Title), comprising: providing a microwave compatible container (Figs. 2, 3; tray + tray holder 14, 12, respectively) for heating food, the container comprising: a bottom wall (Fig. 1, elements 32,41,42,43,44 and 22), an outer wall (elements 33, 34, 35, 36) extending from the bottom wall and having an exterior surface and an interior surface (seen in figs. 1-3), an inner wall (elements 23,24) extending from the bottom wall and having an exterior facing surface and an interior facing surface (Figs. 2,3 sides of wall facing inside and outside), wherein (i) the interior facing surface of the inner wall and the bottom wall define an inner compartment (inside of 14), and (ii) the exterior facing surface of the inner wall, the interior surface of the outer wall, and the bottom wall define an outer compartment that surrounds the inner compartment (Figs. 2 and 3) area where element 47 and 48 are pointing),  and 
a removable top (16) (15); at least partially filling the outer compartment with water or another liquid (element 63, column 4 line 25)); (Abstract, “The resultant space is filled with a liquid which absorbs microwave energy, converting it to thermal energy which is then transmitted through the container to the food” 
Peleg does not disclose “wherein the bottom wall, the outer wall, and the inner wall are integrally formed such that the container comprises a unitary structure” nor  having a top “for sealingly engaging with the outer wall and the inner wall in a closed configuration such that the inner compartment is sealed from the outer compartment; for sealingly engaging the removable top with the outer wall and the inner wall in the closed configuration such that the food and the water or other liquid are sealed within the inner compartment and outer compartment, respectively; or when the food and the water or other liquid are sealed within the inner compartment and outer compartment, respectively.  However, Green teaches microwave heating in such a fashion as the concentric compartments are sealed from each other (Green, Abstract, the vessels are closed to each other).  The advantage would be to prevent interference of the cooking of the two items or to prevent steam cooking when it is not advantageous. (While Peleg does teach that steam heating may be an option, its primary method of heating is through absorption and heat transfer to the inner surface (Peleg, Abstract, column 2 line 26-30).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Peleg with the teachings of Green, to close or seal the tops of the compartments, to have just the absorption and heat transfer heat 
Regarding the wherein the bottom wall, the outer wall, and the inner wall are integrally formed such that the container comprises a unitary structure, it is noted that such integrated structures are known in the art, such as in Sprauer, Jr (fig. 1, bottom part of the container seen as an integrated structure with an inner and outer compartment),  and the advantage of such a configuration would be in keeping the device together when cleaning or when putting away so that the parts do not get separated and thus the steaming function of one-container-inside-another disappears as things get moved around.  It is also noted that, in making parts “integral”, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” (See MPEP § 2144.04(V)(B)).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Peleg in view of Green and Gupta with the teachings of Sprauer, Jr, to . 

Claim 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peleg (U.S. Patent 4,439,656) in view of Green (U.S. Patent 5,315,083) and Gupta (U.S. Patent 8,783,490) and Sprauer, Jr. and further in view of Hansen (U.S. Patent 4,249,464).

Regarding claim 2, Peleg in view of Green, Gupta and Sprauer, Jr. teaches all the limitations of claim 1, as above, but do not further teach wherein the container further comprises a raised surface arranged above the bottom wall within the inner compartment.
However, Hansen teaches a wherein the container further comprises a raised surface arranged above the bottom wall within the inner compartment (Hansen, meal rack 10).  The advantage of such a rack would be to be able to accomplish more heating by having more space in the compartments and this would mean that the heating of the food would take less time and be more efficient.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Peleg in view of Green, and Gupta with the teaching of Hansen, to have the raised surface in the compartment, in order to accomplish more heating by having more space in the compartments and this would mean that the heating of the food would take less time and be more efficient.


Regarding claim 4, Peleg in view of Green, Gupta, Sprauer, Jr. and Hansen teaches all the limitations of claim 3, as above, but do not further teach wherein the food is placed on the raised surface and wherein air may flow between the food and the bottom wall.  However, given that the structure is already taught, it would simply mean placing the meal on the rack for heating, rather than anywhere else, and air would flow under the food as the food is elevated on the support.  The advantage would be to get more even heating around the food item as heat is being transferred into the food, and not have a surface on the bottom, but rather have all sides surrounded by air, for even heating from all around.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify the usage of Peleg in view of Green Gupta and Hansen,  to put the food on top of the rack if there is only meal or one thing to heat, in order to get more even heating around the food item as heat is being transferred into the food, and not have a surface on the bottom, but rather have all sides surrounded by air, for even heating from all around.
Regarding claim 5, Peleg in view of Green, Gupta, Sprauer, Jr. and Hansen teaches all the limitations of claim 3, as above, and further teach wherein each of the plurality of projections comprises a pyramidal shape, a hemispherical shape, a (Hansen, the shape of  legs16, these legs would have been added in the combination above).  
Regarding claim 6, Peleg in view of Green, Gupta, Sprauer, Jr. and Hansen teaches all the limitations of claim 2, as above, and further teach wherein the raised surface comprises a tray arranged above the bottom wall such that air may flow between the tray and the bottom wall, wherein the food is placed on the tray (Hansen, Fig. 2, grid bars 52 and 54 is nominally a tray where food can be placed and this would have been combined in the combination above)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Applicant argues that the inner and outer walls are not integrally formed, as the amended claim requires (Remarks, bottom of p. 6 through top of p. 7).  However, to have such a container integrally formed as claimed would have been obvious to one having ordinary skill in the art at the time of the filing in light of the prior art and knowledge in the art, as described in the rejection above.
No other independent arguments are put forth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also reason for allowance for claim 7 as presented in non-final rejection Office action mailed on 10/06/2020